PER CURIAM:
Cyrus Jonathan George appeals the district court’s order granting in part and denying in part his motion to alter or amend his sentence. We have independently reviewed the record and find no *495reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. George, No. CR-90-78 (N.D.W.Va. Feb. 25, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.